Title: From Benjamin Franklin to David Hartley, 20 August 1779
From: Franklin, Benjamin
To: Hartley, David



Dear Sir
Passy Augt. 20. 1779.
It is a long time Since I have had the Pleasure of hearing from you. Your last favours received were two of the 24th of June, and one of july 5. The second Cargo of Prisoners you mentioned is since safely arrived. M. Schweighauser wrote to me that the Captain of the Cartel was impatient to return, and as Capt. Babcock of the general Mifflin, and others of our Cruisers, had set at liberty a much greater Number of English Prisoners on a written parole or Contract that as many Americans in England should be released on that Account, he desired to know, (as the Collecting your People would take some time) whether he should send the Cartel back empty with those Contracts as some of our Merchants at Nantes advis’d, they fearing that when you had got all your People back you would not regard such Engagements. But I ordered him to collect and send as many as he had received; and If he could not in time collect the whole Number, that he should only Send a Discharge on Account of those Contracts, for a Number equal to the Deficiency. I chose this Method, partly in Compassion, to so many poor Men who have been long confin’d here partly from gratitude for the Charities our People have receiv’d in England and farther to show my Confidence in the honour of your board of Commissioners, who by what they have already done, have convinced me of their humanity, and persuaded me, that this Mode of dismissing Prisoners almost as soon as taken, will as it tends to diminish so far the Calamities of War, receive Encouragement from them by their ordering Compliance with the Terms Stipulated. I send you enclos’d a Copy of one of those Agreements and by the next post will send you a Number of others.
I see in your News papers, that Capt. Cunningham one of our Cruizers is at length taken, and carried Prisoner into England, where it is proposed to try him as a Pirate on the Pretence that he had no Commission. As I am well acquainted with the fact, I can assure you that he really had a Congress Commission. And I cannot believe that mere Resentment, occasioned by this uncommon success, will attempt to sacrifice a brave Man, who has always behaved as a generous Enemy, witness his Treatment of his Prisoners taken in the Harwich Pacquet, and all that afterwards fell in to his hands. I know I shall not offend you recommending him warmly to your Protection.
They write me too from Dunkirk, that twenty one Men lately belonging to one of our American Privateers, Captain Merchant, and put on board some Prizes which were afterwards retaken and carried into your Ports, are also threatned with Hanging, as being most of them born in England or Ireland. We have here in The french Prisons a considerable Number of Americans who have been taken in your service; and in America a much greater Number, perhaps more than a Thousand. If we are to put to death on each side all that are in these Circumstances, we shall have a good deal of Butchery in cold Blood, to no manner of purpose but to make us still more odious to one another, and create an eternal Enmity between our Posterities.
Let you and I, my dear friend, oppose all such mad Proceedings. We may do some Good. We shall at least enjoy the Pleasure of reflecting that we meant well, and that we strove to promote the Happiness of our fellow Creatures and lessen the Miseries attendant on a state of War. Adieu, yours most aff.
BF.


P.S. I wrote you before that I should endeavour to obtain Morlaix in which I now hope to succed. It is undoubtedly much more convenient.— If you can Send me any Proposals relating to french Prisoners, and wish me to negociate that Matter, I will readily undertake it. I told you the Preliminary expected. I have not yet a perfect Acct. of the Prisoners in Spain: but hope soon to receive it— I have ordered Mr. Schweighauser to keep a regular Correspondence with the Commissioners.
M. Hartly.

